Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7,31, and 35-36 are cancelled
Claims 14-20 are withdrawn
Claims 4-6, 8-13, 21-30,32-34 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-5, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. US 2014/0027553 in view of Kuchar US 2013/0240657 in further view of Yamaai et al US 2001/0034998.

	Regarding claim 4, Page discloses an expansion device (10) for expanding slit sheet material (sheet material 52; par 0063) comprising: a first pair of side wall members (walls 34,35); a roll (50) of slit sheet material (52) wound around a core member (50c), said core member comprising a cylinder having a circular cross-section (fig.5 par 0073-0074), and having a length greater than the width of said roll of slit sheet material thereby forming at least one protrusion whereby said cylinder extends beyond one side of said roll of sift sheet material by at least one fourth of an inch (the core includes plugs that protrude from the core to suspend the material in the box, because they extend from the core they are interpreted as part of the core; par 0074-0077); each said side wall members having a panel (front and back panels 32,33 forming border panels between side walls); each said panel having an arcuate opening (72,39) for receiving a core member protrusion (plugs 76,78), said arcuate opening having a curvature that corresponds to the curvature of said core member (50c) ; and first means for adjustably applying frictional pressure against said at least one protrusion, whereby the force required to unwind said roll of slit sheet material on said core member is regulated (core plug 78 threadably rotatable to adjust rotational resistance par 0077)., and said core member is a unitary member that is configured to rotate within said expansion device (Page teaches a core member 50c, and Kuchar teaches a core member 39 which rotates on an elongated axle 6; both teach a rotating core member)

    PNG
    media_image1.png
    588
    516
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    612
    581
    media_image2.png
    Greyscale

	Page discloses a core member but does not explicitly disclose the length of the core member, 
However Kuchar teaches both similar tensioning device that includes a core member 39, both Page and Kuchar teach plugs which threadably tension the roll of material by adding pressure to the core of the roll via core plugs that put pressure on the outer peripheral surface of the ends of the cylinder (par 0074-78; par), and further as part of this teaches a braking mechanism, pressure adjuster 22, 46 and axle 6 or interpreted differently can also be interpreted as the core member 6 which the paper is wound about and pressure on the outer cylindrical 6 from pressure adjuster 22 adjusts the tension of the paper, the axle extends through the plugs and outer cylindrical peripheral pressure on the axle causes pressure to the plugs increasing the frictional pressure on the wound paper, The Core as not further defined is interpreted as the combination of 39, plugs as seen below and axle 6 which are all integrally connected to form a cylindrically movable paper holder with external frictional braking mechanism (22,46).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the tension system as taught by page with the axle braking system as part of the core in order to increasing the braking a pressure adjustment which allows for an easier way to control the tension of the paper.

    PNG
    media_image3.png
    488
    702
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    546
    520
    media_image4.png
    Greyscale

When defined by the separation of the core from the axle as taught by Kuchar, the core 39 does not extend past the roll of material to form protrusions by the core,
However, Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that extend past the axially length of the paper, in order to securely ship the roll by supporting the ends that extend outward in support areas shown as notches 32’ and 33’ as seen in figure 1; and par 0071)
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

	 Regarding claim 5, Page in view of Kuchar in further view of Yamaai substantially teaches the expansion device of claim 4, further comprising said arcuate opening (39,72a) having radius curvature that is substantially equal to the radius of said core member (fig.5 shows openings in the side walls that just fit the core 50c; page par 0076). 
Regarding claim 10, Page in view of Kuchar in further view of Yamaai substantially teaches the expansion device of claim 4, wherein said cylinder is a hollow paper tube (Page par 0065; fig.5).
 	Regarding claim 13, Page in view of Kuchar in further view of Yamaai substantially teaches the expansion device of claim 4, further comprising a second pair of side wall members (72, 74); means for securing together said second pair of side wall members and maintaining said pair of side wall members a predetermined distance from each other (core plugs 76, 78); said second pair of side wall members (core plugs 76, 78) being mounted on said first pair of side wall members (fig.5); 
	Page teaches multiple rolls of material supplied but fails to explicitly teach a second roll of slit sheet material, including a second roll of slit sheet material wound around a second core member, said second core member comprising one of a rod and a tube, and having a length greater than the width of said second roll of slit sheet material and forming protrusions that have a length that extends beyond said second roll of slit sheet material by at least one fourth of an inch, each said second pair of side wall members have an arcuate opening for receiving a second core member protrusion, said arcuate opening having a curvature that corresponds to the curvature of said second core member; and second means for applying frictional pressure against said protrusions, whereby the force required to unwind said roll of slit sheet material on said core member is regulated.
	However, Kuchar teaches a dispenser for slit sheet material including at least 2 rolls of slit sheet material wound about a core 39 which is of greater width than that of the material as seen in figure 21; Page par 0074. And further teaches threaded knobbed screws to create a brake pressure adjuster on the core protrusions. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the shipping and dispensing box as taught by Page with the multiple tensioned rolls as taught by Kuchar as it would have been obvious to have multiple rolls of material in order to ship more product at one and be able to have multiple rolls on one expanding device for more efficiency. 

    PNG
    media_image5.png
    515
    315
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    534
    427
    media_image6.png
    Greyscale

	
Claims 6,8-9, 11-12,21-30,32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. US 2014/0027553 in view of Kuchar US 2013/0240657 in view of Yamaai et al US 2001/0034998 in further view of Casey US 3,503,567.

	Regarding claim 6, Page in view of Kuchar in further view of Yamaai substantially teaches the expansion device of claim 4, said first means for applying frictional pressure against at least one protrusion (plugs threadably engage to provide frictional pressure to the core)
	But fails to explicitly teach a member hingedly connected at a first end to a first side wall member of said pair of side wall members, and being an elongated arm having second means at its second end for pressing said hingedly connected member against a protrusion, and further comprising a threaded member that passes through said elongated arm and is threadedly connected to said first side wall member, said threaded member having an enlarged head and a spring member position around said threaded member between said enlarged head and said first side wall member, wherein rotation of said threaded in a first direction compresses said spring member against said side wall member and increases said frictional pressure against a first of said protrusions and rotation of said threated in a second direction decreases said frictional pressure against said first of said protrusions.

	Therefore Page teaches a slit material box and expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey.

Fig.1
    PNG
    media_image7.png
    267
    343
    media_image7.png
    Greyscale


	Regarding claim 8, Page in view of Kuchar in further view of Yamaai substantially teaches the expansion device of claim 6, further comprising said elongated arm having a region in contact with a protrusion, said region having radius of curvature that is substantially equal to the radius of said core member.

	Therefore Page teaches a slit material box and expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey. 	
Regarding claim 9, Page in view of Kuchar in further view of Yamaai substantially teaches the expansion device of claim 4, said first means for applying frictional pressure against said protrusion further comprising a piston member positioned to move at least one pressure member relative to said protrusion.
	However, Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to piston cylinder 5 which acts as a spring-loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material box and expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a 

	Regarding claim 11, Page in view of Kuchar in further view of Yamaai substantially teaches the expansion device of claim 4, said first means for applying frictional pressure against said protrusion further comprising a pair of piston members, each piston member of said pair of piston members being positioned to move a pressure member relative to a protrusion. (Page teaches providing frictional pressure against both protrusions, but fails to teach a hinged member other than the cover.
	However, Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to piston cylinder 5 which acts as a spring-loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material box and expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey.

	Regarding claim 12, Page in view of Kuchar in further view of Yamaai substantially teaches the expansion device of claim 4, said first means for applying frictional pressure against one of a pair of protrusions (76,78),
But fails to explicitly teach further comprising a member hingedly connected at a first end to a side wall member and being an elongated arm having second means at its second end for pressing said hingedly connected member against a protrusion, said second means being a threaded member that 
the cover.
	However, Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to piston cylinder 5 which acts as a spring-loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material box and expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey.
Regarding claim 21, Page discloses an expansion device (10) for expanding slit sheet material (sheet material 52; par 0063) comprising: a pair of side wall members (walls 34,35); a roll (50) of slit sheet material (52) wound around a core member (50c), said core member comprising a cylinder having a circular cross-section (fig.5 par 0073-0074), and having a length greater than the width of said roll of slit sheet material thereby forming at least one protrusion whereby said cylinder extends beyond one side of said roll of sift sheet material by at least one fourth of an inch (the core includes plugs 
Page discloses a core member but does not explicitly disclose the length of the core member, 
However, Kuchar teaches a similar tensioning device that includes a core member 39 which is longer than the role of material, both Page and Kuchar teach plugs which threadably tension the roll of material by adding pressure to the core of the roll (par 0074-78; see figures from rejection of claim 4), 
	Therefore, the size of the core of Page would have been obvious to one having ordinary skill in the art before the effective filing because the tension that is created is on the ends of the core, whether or not the roll of material is set in from the edge of the core or goes to the end of the core. 
When defined by the separation of the core from the axle as taught by Kuchar, the core 39 does not extend past the roll of material to form protrusions by the core,
However, Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that extend past the axially length of the paper, in order to securely ship the roll by supporting the ends that extend outward in support areas shown as notches 32’ and 33’ as seen in figure 1; and par 0071)
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art 
Page as modified by Kuchar teaches a braking mechanism, pressure adjuster 22, 46 and axle 6 or interpreted differently can also be interpreted as the core member 6 which the paper is wound about and pressure on the outer cylindrical 6 from pressure adjuster 22 adjusts the tension of the paper, the axle extends through the plugs and outer cylindrical peripheral pressure on the axle causes pressure to the plugs increasing the frictional pressure on the wound paper, said upper surface of said first protrusion that the movable pressure member is configured to be adjustably pressed against is an outer cylindrical peripheral surface of said protrusion.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the tension system as taught by page with the axle braking system as part of the core in order to increasing the braking a pressure adjustment which allows for an easier way to control the tension of the paper.
 	However, Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to piston cylinder 5 which acts as a spring-loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material box and expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefore modifying the expander as taught by page with the tensioning arm as taught by Casey with the added length as taught by Yamaai to allow for an upper peripheral surface to have tension or braking applied as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey.

Regarding claim 22, Page in view of Kuchar in view of Yamaai, in further view of Casey substantially teaches the expansion device of claim 21, wherein said expansion device includes a box having said pair of side wall members (box with walls 34, 35).
Regarding claim 23, Page in view of Kuchar substantially teaches the expansion device of claim 21, further including a pressure adjustor that is configured to adjust the pressure applied by said movable pressure member (core plug 78 threadably rotatable to adjust rotational resistance par 0077).
	Regarding claim 24, Page in view of Kuchar in view of Yamaai, in further view of Casey substantially teaches the expansion device of claim 23, wherein said pressure adjustor includes threads (core plug 78 threadably rotatable to adjust rotational resistance par 0077).
Regarding claim 25, Page in view of Kuchar in view of Yamaai, in further view of Casey substantially teaches the expansion device of claim 24, wherein said pressure adjustor includes a threaded screw or bolt (core plug 78 threadably rotatable interpreted as a crew to adjust rotational resistance par 0077).
Regarding claim 26, Page in view of Kuchar in view of Yamaai, in further view of Casey substantially teaches the expansion device of claim 21, wherein said movable pressure member is movably mounted to one of said pair of side wall members (core plug 78 threadably rotatable to adjust rotational resistance and is mounted to the side wall par 0077).
 Regarding claim 27, Page in view of Kuchar in view of Yamaai, in further view of Casey substantially teaches the expansion device of claims 26, but fails to explicitly teach wherein said movable pressure member is hinged to one of said pair of side wall members
However, Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring-loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material box and expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, 
Regarding claim 28, Page in view of Kuchar in view of Yamaai, in further view of Casey substantially teaches the expansion device of claims 21, wherein said core member is a paper core (par 0065; fig.5).
	Regarding claim 29, Page in view of Kuchar in view of Yamaai, in further view of Casey substantially teaches the expansion device of claim 28, wherein the cylinder extends the entire length of said core member (the cylinder is the core member so it is interpreted to extend the entire length).
Regarding claim 30, Page in view of Kuchar in view of Yamaai, in further view of Casey substantially teaches the expansion device of claim 21, wherein said expansion device includes a shippable box (par 0063; fig 1a-1b).
Regarding claim 32, Page in view of Kuchar in view of Yamaai, in further view of Casey substantially teaches the expansion device of claim 23, wherein said pressure adjuster is configured to be manually operated for manual adjustment of pressure applied via the movable pressure member (core plug 78 threadably rotatable to adjust rotational resistance par 0077).
Regarding claim 33, Page in view of Kuchar in view of Yamaai, in further view of Casey substantially teaches the expansion device of claim 32, but fails to explicitly teach further including a spring member through which the movable pressure member applies the frictional pressure against said first protrusion.
However, Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to piston cylinder 5 which acts as a spring-loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.


Regarding claim 34, Page in view of Kuchar in view of Yamaai, in further view of Casey substantially teaches the expansion device of claim 21, but fails to explicitly teach further including a spring member through which the movable pressure member applies the frictional pressure against said first protrusion.
However, Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to piston cylinder 5 which acts as a spring-loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material box and expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey.

Response to Arguments
12/23/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record alone or in proper combination teaches, frictional pressure on an upper peripheral surface of a core member in a manual slit sheet tensioning device, or suggest the use of a spring, arguing that a piston is not a spring. Further argues that Casey relates to an automated braking using a hydraulic brake and so could not be combined with the other references, and argues the advantages of the friction braking system of the instant application. 
Applicants arguments however are unpersuasive because 
	In response to applicant's argument that Page, Kuchar and Casey references could not be combined because they have different structures for tension braking, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Casey is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the braking shoe of Casey although used in an industrial application is used to brake rolls of sheet material using tension on the core by friction braking of the core to adjust the speed, which directly relates to the function of the friction brake as recited in the claims.
Further the argument that the prior art does not teach a spring by teaching a piston, this argument is unpersuasive because a piston is by definition a gas spring, and there is no other structure in the claims to define that it is not a gas spring, or piston.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731